Citation Nr: 0824199	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  04-09 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
September 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware.  

The veteran testified at a hearing in August 2006 before 
Veterans Law Judge Durkin.  The Board was unable, however, to 
transcribe the recording of that hearing.  Consequently, in 
October 2007, the Board offered the veteran an opportunity 
for another hearing before the Board.  He chose to have a 
videoconference hearing before the Board.  In June 2008 he 
testified at a hearing before Veterans Law Judge Gallagher 
via videoconference at the Wilmington, Delaware RO.  A 
transcript of that hearing testimony is in the claims file.


FINDINGS OF FACT

1.  The veteran's bilateral pes planus was noted on 
examination for entry onto active duty.

2.  The veteran's bilateral pes planus did not increase in 
severity during or as a result of his active military 
service.


CONCLUSION OF LAW

Bilateral pes planus was not incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 105, 1110, 1131, 
1153, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 
3.301, 3.159, 3.303, 3.304, 3.306 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When a disorder preexisted service, either because it is 
noted at the time of the entry into service or because 
preexistence was demonstrated by clear and unmistakable 
evidence, the presumption of aggravation must be considered.  
A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where pre- 
service disability underwent an increase in severity during 
service.  38 U.S.C.A. §  1153; 38 C.F.R. § 3.306.  Temporary 
or intermittent flare-ups of a preexisting injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition, as contrasted with symptoms, 
has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993).

History and analysis

The veteran contends that service connection is warranted for 
his bilateral pes planus (flat feet) disability because of 
foot pain that first developed in service and has continued 
post-service. 

The veteran's November 1961 entrance examination showed a 
diagnosis of bilateral, third degree, pes planus.  His feet 
were listed as normal on the August 1965 separation 
examination report.  His service treatment records show that, 
in December 1963, he was seen for three small areas of callus 
formation on the sole of his left foot near the distal head 
of the metatarsals.  This was to be treated by soaking the 
foot and using a foot pad.  In February 1964, the veteran was 
treated for calluses on his left foot.  The recommendation 
was to shave the callus on the sole of his foot and then 
apply salicylic acid ointment.  In March 1964, he was seen 
for swelling on the sole of his left foot, extending to the 
toes, due to callus formation.  This was to be treated with 
soaks, and he was to return for trimming of the callus and 
application of application of salicylic acid when the 
swelling went down.  In May 1965, treatment records show that 
the veteran reported with a third episode of plantar warts 
that were again treated with salicylic acid.  

The post-service records include a letter, dated in April 
1974, from the veteran's doctor to his employer, concerning 
large calluses over the third metatarsal head of the left 
foot, seen in April 1974.  The doctor reported that these 
calluses are the result of demands placed on the skin of the 
foot such as when standing, etc., and recommended that the 
veteran's occupation should be permanently restricted 
concerning long standing and walking.

An August 1974 VA examination report noted that the veteran 
reported experiencing pain every now and then from his foot, 
especially when walking a distance.  The examiner diagnosed 
plantar wart of the left foot and bilateral calluses of the 
feet.  


An October 1974 VA examination report noted that the veteran 
dated his problems pertaining to his feet to approximately 
1963 when in service.  At that time had developed a plantar 
wart on his right foot, which was treated.  The veteran was 
told his second problem was a callus and was not treatable by 
conservative methods.  Since those incidents in service, the 
veteran has continued to have problems and finds the 
discomfort limits the kind of work he can do in the Post 
Office, where he is employed.  The examiner found the veteran 
had slightly flat feet and diagnosed a plantar wart on the 
left foot.

A September 1976 VA examination report noted that the veteran 
reported constant pain when walking or standing for prolonged 
periods of time.  He reported he sometimes experienced pain 
at the top of the foot and had to wear special shoes with a 
flat bottom and foot brace inside.  The examiner noted no 
lesion on the right foot plantar aspect, but did note a 
circumscribed thickening over the head of the third 
metatarsal on the left foot plantar aspect.  The diagnosis 
was plantar wart, left foot.

An August 1980 VA examination report states that there was no 
evidence of any wart or callus on the right foot.  On the 
left foot, there was a wart on the plantar surface over the 
head of the third metatarsal, without inflammation or 
secondary infection.  The diagnosis was again plantar wart, 
left foot.

The December 1999 VA examiner found good bilateral muscle 
power, range of motion, and heel-toe supination and pronation 
gait.  The examiner noted moderate to severe pronation on 
stance bilaterally.  He also noted 20 degrees of inversion 
and 5 degrees of eversion of the left foot, and 18 degrees of 
inversion and 8 degrees of eversion of the right foot.  He 
described reducible equinus of the left foot, that is, there 
was less than 10 degrees of dorsiflexion of the foot on the 
ankle with the knee extended, reducible to greater than 10 
degrees of dorsiflexion with the knee flexed.  There was a 
flexion plantar response bilaterally.  He also found 
questionable evidence of removal of a callus or wart on the 
left 3rd metatarsal head and a surgical scar on the 5th left 
toe, as well as a dorsimedial bunion on the left 1st 
metatarsal phalangeal joint.  His diagnosis was pes planus 
and a surgical scar on the 5th left toe.  

The veteran has submitted two statements dated in February 
2001 by Dr. M.C.  The first is a list of seven diagnoses 
involving the feet.  The second contains the opinion that the 
diagnoses of pes valgo planus, plantar fasciitis, equinus and 
bunion deformities are present now and in the past when the 
veteran was in service.  He added that weight bearing and 
standing for long periods of time have aggravated these 
conditions, and that the most painful symptoms result from 
abnormal bone architecture such as flatfeet.  In other words, 
he concluded that there were more foot problems other than 
the plantar warts of which the veteran had complained.  The 
doctor, in a response to a VA query in January 2002, 
indicated that his opinion was "supported by the findings 
from the veteran, and also by his time in service."  He also 
annotated the letter from the RO to show that his opinion was 
based on both history reported by the veteran and review of 
medical records from his time in service.  The record also 
contains two pages of treatment records dated in January and 
February 2001 from this podiatrist.   

In January 2002, the veteran submitted documents concerning 
his former treatment by Dr. Brown, who was then deceased.  He 
did not recall when his visits to Dr. Brown began, but to the 
best of his recollection they probably began in the 1970s.  
He also submitted treatment records from the Pennsylvania 
College of Podiatric Medicine.  The veteran submitted copies 
of three letters by Dr. Brown.  One dated in February 1992 
contained a diagnosis of severe bilateral fasciitis.  A 
letter dated in March 1992 concerned work restrictions and 
noted that the diagnosis remained the same: congenital 
bilateral flat feet, provoked by constant standing.  A letter 
dated in July 1992 concerned the diagnosis of bilateral 
fasciitis and work restrictions.  The veteran also supplied 
copies of bills for orthotics and several pages of 
essentially illegible handwritten treatment records dated 
between 1983 and 1992.

A February 2004 VA outpatient treatment record noted that the 
veteran was treated for flat feet.  The examination showed 
that veteran to have bilateral pes planus and small bilateral 
first MP joint bunions.  The veteran was given orthotics.  
The veteran returned in April 2004 for treatment of left foot 
pain and indicated that the orthoses were not helping.  The 
diagnosis was again bilateral pes planus.  Rigid orthotics 
were prescribed.  

The July 2005 VA examiner noted that the veteran reported 
foot pain off and on and grades it as ten out of ten.  The 
veteran denied weakness, swelling, heat and redness. He 
admitted to stiffness, fatigability and lack of endurance, 
and pain when sitting, standing, and walking.  The examiner 
reviewed the veteran's claims file and noted that when the 
veteran entered service in 1961 he was noted to have third 
degree pes planus valgus.  There were also entries in 1964, 
for calluses on his left foot that were surgically excised by 
paring down by salicylic acid treatments.  The examiner noted 
that there appears to be a ten-year gap between any symptoms, 
and that the veteran was given service connection in 1974 for 
the calluses and warts on his feet.  The examiner noted, 
however, that all the symptoms appear to have occurred mainly 
after the veteran started working in the post office in 1974.  
The examiner stated that pes planus was present when the 
veteran entered service and the callus might have been 
aggravated by his service in the military; however, the bulk 
of his symptoms appeared to be related to him working for the 
post office.  The examiner added that, if warts are present 
on the veteran's foot, they are caused by viruses and not 
related to pes planus.  He also stated that the callus of the 
veteran's foot possibly exacerbated the pes planus.  The 
veteran's diagnosis is pes planus and history of warts or 
calluses on his feet.  

At a June 2008 hearing, the veteran testified that up until 
his military service he had never had any foot pain.  He 
indicated that he complained continuously about his foot 
problems in service and received treatment from a hospital 
corpsman.  At the time, the corpsman described the veteran's 
problem as plantar warts and plantar calluses.  The veteran 
stated that he continued to continuously complain about his 
foot after the treatment in service and that, after service, 
he continued to have the same pain that was present in the 
military.  He reported that his current pain is mostly at the 
top of his feet, not the bottom.  He recalled that he went to 
the doctor regarding his feet after discharge from service in 
1965 and before complaints were documented in a VA claim in 
1974.  He stated that he went to two brothers, Drs. Brown, 
and he submitted all the available medical records, but that 
the podiatrist is now dead.  

As third degree bilateral pes planus was specifically noted 
on the veteran's examination for entry into active military 
service, the appellant did not enter active duty with sound 
feet and the presumption of soundness does not attach.  
Hence, bilateral pes planus was not incurred while on active 
duty.  While the bilateral pes planus was not incurred during 
service, the Board must still consider the question of 
aggravation in service of the pre-existing condition.  

In this case, the presumption of aggravation does not attach, 
as the bilateral pes planus did not increase in disability 
during the veteran's active military service.  The veteran 
was treated for foot problems in service, namely warts and 
calluses, but the treatment records do not refer to pes 
planus.  Also, the veteran's pes planus was not noted on 
examination for discharge from service in August 1965.  
Moreover, when the veteran was examined in August 1974, pes 
planus was not noted on examination of the feet, and the 
April 1974 statement by the veteran's doctor, discussing the 
limitations caused by his foot problems, did not mention any 
disability caused by pes planus.  

The Board recognizes that the Court of Appeals for Veterans 
Claims has stated specifically that a veteran's own 
statements are competent as to the observable flatness of his 
feet and continuity of pain since service.  See Falzone v. 
Brown, 8 Vet. App. 398, 405-06 (1995).  The veteran also 
testified that he went to private doctors regarding his foot 
issues upon discharge from service, although these records 
are not available before 1983.  The veteran's statements, 
while competent evidence of continuity of foot pain, however, 
are outweighed by the contemporaneous evidence showing 
treatment for foot problems - but not attributing the 
problems to pes planus - in service, as well as the 1974 
examination report and statement by his physician, neither of 
which attribute the veteran's complaints to pes planus.  

The record contains two medical opinions concerning whether 
the veteran's pes planus is related to his active military 
service.  The 2001 private medical opinion was reportedly 
based on both history reported by the veteran and review of 
medical records from his time in service.  It notes that the 
veteran's bilateral pes planus was present both currently and 
during the veteran's military service, that there were other 
foot problems in service in addition to the plantar warts, 
and that weight bearing and standing for long periods of time 
have aggravated the veteran's various foot conditions.  This 
opinion, however, does not state that the veteran's pes 
planus increased in disability during his active military 
service, nor that the current disability is due to weight 
bearing and standing for long periods of time during his 
military service, as opposed to after service.  Consequently, 
it does not provide a sufficient basis upon which to grant 
service connection for pes planus on the basis of 
aggravation.

The second medical opinion, in the July 2005 VA examination 
report, likewise does not provide a sufficient basis upon 
which to grant service connection for pes planus on the basis 
of aggravation.  It does not state that the veteran's pes 
planus increased in disability during his active military 
service.  Rather, it emphasizes that the veteran's symptoms 
mainly appear to have occurred after 1974, ten years after 
military service, after he began working for the post office.  
Moreover, to the extent that the examiner expressed the 
opinion that that callus of the veteran's foot - which is a 
service-connected disability -- possibly exacerbated the pes 
planus, he expressed the opinion in terms that are too 
speculative to provide a basis upon which to grant service 
connection on a secondary basis.  See, e.g., McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

As the evidence not show any increase in the veteran's pre-
existing pes planus during the veteran's active military 
service, and as the record does not contain any medical 
opinion that the veteran's pes planus increased in disability 
during or as a result of such service, or that current 
disability is attributable to increase in disability during 
such service, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
bilateral pes planus.  

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Federal Register 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

In this case, the veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claim for service connection, by a 
letter in March 2001, before the adverse rating decision that 
is the subject of this appeal.  In March 2006, shortly after 
the Dingess decision was issued by the Court, the veteran was 
given the specific notice required by Dingess, supra.  The 
Board concludes that VA has met its duty to notify the 
veteran concerning his claim.

The Board also concludes that VA has met its duty to assist 
the veteran in developing the evidence to support his claim.  
The record contains his service treatment records and VA 
treatment records, as well as the available records 
identified by the veteran that he has authorized VA to 
obtain.  The veteran was also given a VA examination, with a 
medical opinion, in connection with the claim.


ORDER

Service connection for bilateral pes planus is denied.



			
	SHANE A. DURKIN	CHERYL L. MASON
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs


